Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 3/10/2021 has been received and claims 32-48 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Claim Objections
Claims 32-48 are objected to because of the following informalities:  
in lines 8, 9, 11, 12, 15, and 18 of Claim 32, insert --at least one-- before “subgroup”;
in line 1 of Claim 33, insert --at least one-- before “subgroup”;
in line 1 of Claim 34, insert --at least one-- before “subgroup”; 
in line 1 of Claim 37, insert --at least one-- before “identified”;
in line 1 of Claim 40, insert --at least one-- before “subgroup”;
in line 2 of Claim 41, insert --at least one-- before “subgroup”;
in line 1 of Claim 42, insert --at least one-- before “subgroup”;
in lines 7, 11, 13, 15, 16, 18, and 20 of Claim 43, insert --at least one-- before “subgroup”;
in line 20 of Claim 43, insert --at least-- before “the portion”;
in line 1 of Claim 44, insert --at least one-- before “subgroup”;
in lines 8, 9, 11, and 16 of Claim 46, insert --at least one-- before “subgroup”;
in line 2 of Claim 47, insert --at least one-- before “subgroup”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the feed water" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the feed water" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the feed water" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (20130186582) in view of Rice (7949432) and Yin (20100314316).
As to Claims 32-33, 35, 42-43, and 45-48, Rice (‘582) discloses a method of anticipating a microorganism caused problem in a water process system, the method comprising steps of:
measuring the overall microorganism population in at least a portion of the water process system (see entire document, particularly p. 3 [0036] – lines 1-3, p. 4 [0046], p. 6 Claim 1, especially lines 5-10, p. 7 – Claim 13) in a paper mill (see entire document, particularly p. 2 [0017] – line 3, p. 6 [0058] – line 1 and Claim 1, lines 2-4), wherein the water process system comprises feed water input selected from the group consisting of: municipal water, tap water, pond water, lake water, and desalinated water (see entire document, particularly p. 1 [0006] – line 3);
identifying at least one subgroup of microorganism in the overall microorganism population (see entire document, particularly p. 4 [0049] – lines 1-2);
measuring the amount of at least one subgroup of microorganism population relative to the overall microorganism population to determine a relative abundance of the at least one subgroup of microorganism population (see entire document, particularly p.4 [0047] (such as 
determining that the relative abundance of the at least one subgroup of microorganisms exceeds the predetermined threshold (see entire document, particularly p. 4 [0047] – lines 7-18, p. 5 [0052]-[0053] and [0057], p.6 – Claim 1, lines 15-17, p. 7 Claim 15 – lines 10-13), wherein the predetermined threshold is that at least one subgroup of microorganism population is present in an amount of at least 5-90% of the overall microorganism population, wherein the predetermined threshold is that at least one subgroup of microorganism population is measured to be at least 10% of the overall microorganism population (see entire document, particularly Figures 2-4, p. 1 [0010] – step 5), p. 3 [0036] – lines 7-8, p. 4 [0043] – last 4 lines, pp. 5-6 [0057] – 5th line from the bottom, p. 6 – Claim 7); 
identifying a process input that is the source of the at least one subgroup of microorganism population in the water process system (see entire document, particularly p. 1 [0006], p. 4 [0041]), wherein the process input is selected from the group consisting of raw materials/feed water (see entire document, particularly p. 1 [0006] – lines 1-4); and
applying a bio-control procedure to reduce the amount of the at least one subgroup of microorganism population following the step of determining that the relative abundance of the at least one subgroup of microorganisms exceeds the predetermined threshold (see entire document, particularly p. 4 [0047] – last 2 lines, p.6 – Claim 5).
While Rice (‘582) discloses that the feed water input (see p. 1 [0006] – lines 1-3) is a source of at least one subgroup of microorganism population that cause problem in the water processing system (see p. 1 [0006] – lines 4-12), Rice (‘582) does not appear to specifically teach 
It was known in the art before the effective filing date of the claimed invention to measure microorganism population within a processing stream in a water process system and apply a bio-control procedure to the processing stream in a method of treating the water processing system. Rice (‘432) discloses a method of treating a microorganism caused problem in a water process system (see entire document, particularly Abstract, Col. 1 lines 14-16, Col. 2 lines 19-36), the method comprising:
measuring the overall microorganism population in at least a portion (i.e. process stream) of the water process system in a paper mill (see entire document, particularly Col. 7 lines 61-63) wherein the portion of the water process system capable of being feed water (see entire document, particularly Col. 2 line 40 to Col. 3 line 10, Col. 4 lines 35-36 and 41-47, Col. 7 line 19 to Col. 10 line 57); 
identifying at least one subgroup of microorganism population in the overall microorganism population, wherein the at least one subgroup comprises filamentous bacteria (see entire document, particularly Col. 8 lines 39-40, Col. 17 lines 21-23);
determining that a relative abundance of the microorganism population exceeds a predetermined threshold (see entire document, particularly Col. 9 lines 35-37);
identifying the process stream as the source of the microorganism population in the water process system (see entire document, particularly Col. 8 lines 47-50, Col. 15 lines 6-9); and
applying a bio-control procedure to the process stream capable of being feed water input (see entire document, particularly Col. 4 lines 35-36) to reduce the amount of the at least one 
in order to monitor and control/bring the microorganism population back to a desired level in process streams so as to avoid defects in products produced by the water process system (see entire document, particularly Abstract, Col. 1 lines 14-38, Col. 9 lines 37-39).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a bio-control procedure to a process stream identified to be a source of at least a subgroup of microorganism population in the method of Rice in order to control and bring the microorganism population to a desired/lower level so as to avoid problems/defects in products obtained within the water process system as shown by Rice.
While Rice (‘432) does not appear to specifically teach that the bio-control procedure is applied to a process stream being a feed water source/stream before it enters the water process system, it was known in the art before the effective filing date of the claimed invention to provide a bio-control procedure to a feed water before it enters a water process system. Yin (‘316) discloses a method of treating microorganisms in a water process system comprising a step of applying a bio-control procedure to a feed water before it enters the water process system in order to control microorganisms in the water process system (see p. 1 [0002]-[0003] and [0008], p. 2 [0015] – particularly lines 3 and 8-9, [0017] and [0019] – lines 2-3 and 8). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a bio-control procedure to the feed water before it enters the water process system in the method of Rice as modified by Rice in order to control microorganism in the water process system as shown by Yin.

Herpetosiphon, Haliscomenobacter, and Saprospira (see entire document, particularly p. 4 [0046]).

	As to Claim 36, Rice (’582) discloses that at least one measurement is taken by one process selected from qPCR Analysis (see entire document, particularly p. 2 [0027], p. 3 [0035], p. 5 [0052], p. 6 – Claim 6).

	As to Claim 37, Rice (‘582) discloses that the method further comprising recording the at least one identified subgroup of microorganism population into a format which can be stored and/or transmitted (see entire document, particularly p. 6 – Claim 4).

As to Claim 38, Rice (‘582) discloses that at least one measurement is taken from a sample product of the water process system (see entire document, particularly p. 6 - Claims 1 and 3).

As to Claim 39, Rice (‘582) discloses that the sample product has little or no organisms living on it (see entire document, particularly p. 6 – Claim 8).

As to Claim 40, Rice (‘582) discloses that the at least one group of microorganism population comprises biofilm-forming bacteria (see entire document, particularly p. 3 [0036], p. 6 [0058] – lines 6-7).



	Thus, Claims 32-48 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Rice (‘582), Rice (‘432), and Yin (‘316). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (20130186582) in view of Rice (7949432) and Yin (20100314316) as applied to claim 1 above, and further in view of Hoek (20140000346).
Rice (‘582), Rice (‘432), and Yin (‘316) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While Rice (‘582) does not appear to specifically teach that the at least one subgroup of microorganism population comprises filamentous bacteria, it was known in the art before the effective filing date of the claimed invention that filamentous bacteria is present in a biofilm of a water processing system. Hoek (‘346) discloses a method comprising a step of measuring/detecting the amount of at least one subgroup of microorganism population comprised of filamentous bacteria (see entire document, particularly p.11 [0178] – lines 1-4 and 14-17 and [0179]) in a water processing system with a water source/feed water from sea water (see entire document, particularly p.1 [0007] – line 6 and [0008], p.4 [0071] - lines 5 and 7, p.11 [0178] – lines 8 and 22) being input source that is cause of the at least one subgroup of microorganism population (see entire document, particularly p.11 [0177]-[0179], pp.11-12 [0181], p.12 [0182] - 
	Thus, Claim 33 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Rice (‘582), Rice (‘432), Yin (‘316), and Hoek (‘346).

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Specifically, as to applicant's argument at the bottom on p. 7 to top of p. 8 of Remarks, examiner disagrees and points out that Yin discloses in p. 1 [0002] and [0005]-[0008], pp. 1-2 [0014], and p. 2 [0015], [0017], [0019] and [0021] that the water system being treated by the disclosed chemical/method is/includes water source/feed water input for paper mills. Moreover, examiner points out that the Yin teaches that the disclosed chemical is/may be added to a feed solution input in pp. 1-2 [0014] and p. 2 [0019] and p. 4 [0044] and [0046]. 
As to applicant’s argument in the two full paragraphs on p. 8 of Remarks, examiner disagrees and points to Habets (6372139) who discloses that filtration (sand and/or membrane) may be utilized in paper making process (which occurs intrinsically in a paper mill) in Col. 2 lines 11-19 and 23-26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6372139.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/REGINA M YOO/            Primary Examiner, Art Unit 1799